Citation Nr: 1522946	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-11 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to a compensable disability rating prior to July 19, 1962, and a rating higher than 10 percent since, for a low back strain.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Theophilus Griffin, Counsel



INTRODUCTION

The Veteran had active military service from June 1958 to May 1961.

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from a July 1962 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2013, in support of this claim, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, in other words at a Travel Board hearing.  A transcript of the proceeding is of record.

The July 1962 rating decision mentioned denied the Veteran's claim for a compensable rating for his service-connected low back strain.  In September 1962, after being notified of that decision, the Veteran filed a timely Notice of Disagreement (NOD) and Claimant's Appeal to the Administrator of VA (VA Form 1-9), perfecting appellate review. 

In November 1962, the RO increased the rating for the Veteran's low back strain to 10 percent, effective July 19, 1962.  In doing so, the RO notified him that "[s]ince benefits sought by you have been granted, your appeal has been cancelled."  The matter thus was never sent to the Board for appellate review.

There is no indication, however, the Veteran sought anything less than the maximum possible rating (i.e., 40 percent) for his service-connected low back strain, requiring VA to presume he was trying to obtain this optimal rating, absent express indication otherwise.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5294, 5295 (1962); see also AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  The record also does not contain any documentation indicating he withdrew his appeal, even after receiving the higher, but not maximum possible, rating.  See VA Pamphlet 1-1, Board of Veterans Appeals Rules of Practice, Rule 13 (1962), currently 38 C.F.R. § 20.204 (2014).  Thus, the July 1962 rating action is on appeal and the Board has jurisdiction over the matter.  See Jones v. Shinseki, 619 F.3d 1368, 1371-72 (Fed. Cir. 2010) (a pending claim before the Board that is placed in appellate status cannot be resolved absent appellate adjudication of the matter or an RO decision granting the full benefit sought on appeal).

On a contemporaneous October 1962 signed authorization form (VA Form 23-22), the Veteran appointed The American Red Cross to represent him in his claim before VA.  However, since July 1972, he has proceeded individually and independently of The American Red Cross, not provided any indication of a continued desire to be represented by this or any other service organization, and made no objection during the June 2013 Travel Board hearing when the presiding VLJ specifically stated on the record that the Veteran was unrepresented in this appeal.  Considered in context, he has sufficiently established his desire to proceed pro se in this appeal.  This determination in no way prevents him from obtaining the assistance of a service organization or any qualified individual at any time in the future, including as it relates to this present appeal.  

The claim requires further development before being decided on appeal, however, so the Board is REMANDING it to the Agency of Original Jurisdiction (AOJ).


REMAND

In light of the procedural history of this case and the Veteran's testimony during his June 2013 Travel Board hearing, VA must undertake additional efforts to obtain outstanding, relevant, and reasonably identified medical evidence.  The file does not contain any low back VA treatment records generated from April 1963 to December 2001, or even since February 2013.  Additionally, there are no private low back treatment records in the claims file generated from October 1961 (i.e., the last final decision on the issue) to November 2010, or since July 2012.  So all additional records, assuming they exist, must be obtained and considered.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).


As well, a "retrospective" medical opinion is needed addressing the nature, extent, and severity of the Veteran's low back strain during the many years, indeed decades, since his October 1962 VA examination and most recent September 2011 VA examination.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  

The September 2011 VA examination and addendum reports provide a clear assessment of the disability picture, but were not provided with the benefit of likely outstanding relevant medical evidence.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  So, as it stands, the Board is unable to assess the severity of the Veteran's low back strain either currently or during the many intervening years from October 1962 to September 2011.  

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Contact the Veteran and ascertain all sources of private treatment, hospitalization, or evaluation for any low back condition, from October 1961 to November 2010 and since July 2012, including private physicians J. Guernelli, M.D., and D. Murphy, M.D.; the private Medical Rehabilitation Associates facility.  Undertake appropriate efforts to attempt to obtain all identified records.  All development efforts are to be in writing and associated with the claims folder.

2.  Obtain all outstanding VA low back treatment and/or hospitalization records, dated from April 1963 to December 2001 and since June 2012.  Any negative response(s) must be in writing and associated with the claims folder.

3.  After receipt of all additional records, schedule the Veteran for a VA orthopedic examination reassessing the severity of his service-connected low back strain.  The claims file (i.e., the paper claims file and any medical records being maintained, instead, electronically in Virtual VA, VBMS, CAPRI, and AMIE), as well as a complete copy of this remand, must be reviewed by the examiner for the pertinent history.  If the examiner does not have access to Virtual VA and VBMS, any relevant treatment records contained in these electronic portions of the claims file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review and consideration.

The examiner is to identify all low back pathology found to be present.  The examiner is to conduct all indicated tests and studies, including range-of-motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the Veteran's low back, i.e., the extent of the Veteran's pain-free motion, to specifically include if his pain was not ameliorated by his medication regimen. 

In providing the requested opinions regarding the range of motion of the low back, the examiner must also comment on the Veteran's reports of flare-ups to include describing, if possible, any additional degrees of limited motion of the his low back during these flare-ups.

In addition, the examiner should state whether the low back disability has involving any incapacitating episodes, which are defined according to VA regulation as periods of acute signs and symptoms requiring bed rest prescribed by a physician or treatment by a physician and, if so, the frequency and duration of those episodes.

Further, the examiner should discuss the nature and severity of any right or left-sided radiculopathy or neuropathy found to be present.

The examiner must also state whether the Veteran has bowel or bladder problems related to his low back disability. 

The examiner should as well discuss the Veteran's documented low back disability history from October 1962 to September 2011, reporting to the extent possible all pertinent symptoms and findings and estimate the level of functional impairment present during this intervening period.  

For this aforementioned period, and as part of assessing the current severity of the low back disability, the examiner is to state if the disability is:

(a) severe; with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint spine, or some of the above with abnormal mobility on forced motion; 

(b) productive of muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position;

(c) productive of characteristic pain on motion; or 

(d) productive of slight symptoms only.  

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond give medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, of the examiner does not have the needed knowledge and training).

4.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, or is not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case (SSOC) and give him time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

